LEHAN, Judge.
We affirm the trial court’s denial of appellant’s motion for immediate possession of property.
Appellant, a lessee of commercial property, contends that he is entitled to possession of the leased property solely because appellees, the lessors, have sought acceleration of the rent in their action against appellant. However, the mere fact that the lessors have sought acceleration does not entitle appellant to possession of the premises. Although appellant correctly contends that once a lessor accelerates the rent due, he cannot also demand possession of the premises, Jimmy Hall’s Momingside, Inc. v. Blackburn & Peck Enterprises, Inc., 235 So.2d 344 (Fla. 2d DCA 1970), appellant overlooks the fact that appellees are merely seeking acceleration and that no rents have been collected by acceleration. Moreover, the lease between the parties specifically states what is implicit in Jimmy Hall’s, that is, “to the extent rents had been collected in such fashion [by acceleration], lessee shall be entitled to remain in possession to the exhaustion of the period covered by the rental so collected....” Since no rents have been collected by acceleration, the trial court correctly determined that appellant is not entitled to possession of the premises.
As to the parties’ other rights and obligations, see Jimmy Hall’s. See also Grove Restaurant & Bar, Inc. v. Razook, 571 So.2d 596 (Fla. 2d DCA 1990) and cases cited therein.
Affirmed.
SCHOONOVER, C.J., and SCHEB, J., concur.